DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017) in view of Merrill (US 2011/0024314) and Leiserson (4,463,789).
Claims 1 and 5
Mello discloses a device carrier (12) comprising a compression-fit/stretchable elastomeric material (see [0058]) structured to receive and having an aspect ratio 
Claims 2 and 3
Mello further discloses the opening comprises the band (21) constructed and capable to hold the opening in an open position, the form-retaining band consisting of an elastic material (see figure 8 and [0057]).
Claim 4
Mello further discloses the band is constructed and capable to fit more tightly against a mobile device than the compression fit material of the device device by the fact that the width of the area of the elastic band is narrower than the width of the area in the closed bottom.
Claim 6
Mello further discloses the device comprises a storage device (16) comprising a storage device opening sized to hold small personal items (see figure 7 and [0058]).
Claim 8
Mello further discloses the compression-fit/stretchable elastomeric material comprises spandex-type material (see [0058]).  
Claim 9
Mello further discloses the device carrier comprises an connection opening (defined by 22 and/or 26) allowing for a connection of a mobile device to mobile device accessories while the mobile device remains inside the device carrier (see [0056 and [0057]).


Mello discloses the device carrier is made from stretchable elastomeric material able to fit a mobile device, wherein the device pouch is not limited in size and can be used to carry additional items within pocket (16) for carrying an exothermic device (see [0058]).  Mello does not disclose the specific measurement for the device pouch.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mello having the desired measurements, i.e. 3.75 inches by 2.5 inches, depending on the size of the mobile device stored within the device pouch.
Claim 13
Mello further discloses the strap made from compression-fit/stretchable elastomeric material (see [0061]).
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017), Merrill (US 2011/0024314) and Leiserson (4,463,789) as applied to claims 6 or 1 respectively above, and further in view of Amante (2008/0264531).
Claim 7
Mello further discloses the device carrier allows for concealing the storage pouch inside the device carrier (see figure 3).  Mello does not disclose the device carrier being reversible.  However, Amante discloses a bag (11) with different materials and/or finishes on an interior and exterior surfaces which can be reversible to provide a choice of decorative appearance to the bag (see [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Claim 11
Mello does not disclose a transparent surface.  However, Amante discloses a stretchable handbag (10) (see [0025]) which could be made from transparent material so that the contents inside the bag can be seen while inside the bag (see [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device carrier of Mello made from transparent material as taught by Amante to allow visual inspection of the mobile device while inside the device carrier. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017), Merrill (US 2011/0024314) and Leiserson (4,463,789) as applied to claim 1 above, and further in view of Entner (US 2008/0156605).
Mello does not disclose the strap including at least one strap opening.  However, Entner discloses a bag comprising a strap with an opening and a channel extending through the opening for passing a wire connected to an electronic device enclosed within the bag (see figure 1 and [0007] or the wire connected to headphones hanging from the strap (see figure 2 and [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Mello including an opening with a duct as taught by Entner for attaching and inserting accessories extending from the device carrier to the strap.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2015/0265017), Merrill (US 2011/0024314) and Leiserson (4,463,789) as applied to claim 1 above, and further in view of Tsai (6,105,778).
Mello does not discloses the device carrier including a protective lining along an edge of the device carrier and constructed to protect a mobile device from impact.  However, Tsai discloses a protective pouch (10) comprising a protective lining (20) disposed along an edge of the protective pouch and constructed to protect a mobile device from an impact (see 4A, 4B and column 2 lines 20-29 and 55-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier device of Mello including an inner lining as taught by Tsai to provide shock absorbing properties to the device carrier.  

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 15 have been considered but are moot in view of a new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736